DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group I, claims 1, 4, 6, 8-9, 13, 15, 17, 20-22, 25, 28-29, 32, 36, 38, and 41 in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that:
(a) the primary focus of Saitoh is to provide an ink fixing method, ink fixing apparatus and printer, where the method, apparatus and printer of Saitoh utilize a plasma discharge between electrodes to fix the fix to the substrate, while the inks and coating of the present invention are air dried at room temperature.  
However, this is not found to be persuasive because the special technical feature as set forth in the restriction is not a method of applying the ink composition or curing the ink composition, but rather the ink composition.

There is no reason for one of ordinary skill in the art to conclude, based on the disclosure of Saitoh that a printing ink contains both a resin and an ester and if one ordinary skill in the art did, cholesteryl stearate is only one of a long laundry list of esters. 
However, this is not found to be persuasive because it is noted that Paragraph [0129] of the reference discloses non-volatile compounds that are present in the ink including hydrocarbons, fats, oil, resin, etc., that are present in the ink composition either singly or in combination. Accordingly, one ordinary skill in the art would understand that both a resin and an ester can be present in the ink composition. Furthermore, while the cholesteryl stearate is only one of a laundry-list of esters disclosed by the reference, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the esters disclosed by the reference, including the cholesteryl material presently claimed, and thereby arrive at the claimed ink composition with a reasonable expectation of success.

Saito does not identify any ester as being preferable and does not disclose any special features of any of the esters, i.e. there is no disclosure that cholesteryl stearate may be a thermochromic liquid crystal pigment. 
However, this is not found to be persuasive because, while reference does not disclose any special features of the esters, the fact remains that the reference discloses cholesteryl stearate. To that it is noted that  “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). 
Regarding, Applicants’ argument that the reference does not disclose cholesteryl stearate may be a thermochromic liquid crystal pigment this is not found to be persuasive because any recitation of the cholesteryl materials in the ink composition functioning or being a pigment is conspicuous by its absence in the present claims. To that end it is noted that the features upon which applicant relies (i.e., cholesteryl stearate is a thermochromic liquid crystal pigment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The only place to ascertain whether two non-volatile organic compounds are used together is the examples and none of the ink in Saitoh contain cholesteryl stearate.
However, this is not found to be persuasive because, the fact that the examples do not utilize cholesteryl stearate does not obviate the fact that the reference discloses cholesteryl stearate was one of the possible esters that can be contained in the ink composition. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Based on the disclosure of Saitoh, there is no reason why one of ordinary skill in the art would choose to combine a resin and cholesteryl stearate. 
However, this is not found to be persuasive because, as discussed above, it is noted that Paragraph [0129] of the reference discloses non-volatile compounds including hydrocarbons, fats, oil, resin, etc., that are present in the ink composition either singly or in combination. Accordingly, one ordinary skill in the art would understand that both a resin and an ester can be present in the ink composition. Furthermore, while the cholesteryl stearate is only one of a laundry-list of esters, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of esters disclosed by the reference including that presently claimed and thereby arrive at the claimed ink composition with a reasonable expectation of success.

It is not clear that the cholesteryl stearate in Saitoh is non-encapsulated and this is merely a conclusionary statement by the Examiner for which no evidence is provided. 
However, this is not found to be persuasive because based on the disclosure in the reference, there is no reason why one of ordinary skill in the art would reasonably expect or understand that the cholesteryl stearate in the reference is encapsulated. To that end it is noted that Applicants are improperly shifting the burden to the Examiner. That is, Applicants have not proffered any evidence that suggests that the cholesteryl stearate disclosed in Saitoh is encapsulated. Therefore, the Examiner's position remains absence evidence to the contrary that the cholesteryl stearate disclosed by Saitoh et al is non-encapsulated.

Saitoh is not concerned with encapsulated pigments and does not identify cholesteryl stearate as a thermochromic liquid crystal pigment. 
However, this is not found to be persuasive because as discussed above, any recitation of the cholesteryl materials in the ink composition functioning or being a pigment is conspicuous by its absence in the present claims. To that end it is noted that the features upon which applicant relies (i.e., cholesteryl stearate is a thermochromic liquid crystal pigment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, it is noted that while the reference does not disclose cholesteryl stearate as a thermochromic liquid crystal, the reference discloses the identical compound disclosed in the instant Specification as a thermochromic liquid crystal and therefore, the Examiner’s position remains that the cholesteryl stearate disclosed by the reference necessarily functions as a thermochromic liquid crystal,

Contrary to the Examiner’s allegations, the compositions of Saitoh are not necessarily liquid crystal reversible thermochromic ink compositions; this is merely the Examiner’s own conjecture and the Examiner does not provide any actual evidence to support this conjecture. 
However, this is not found to be persuasive because Saitoh has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Secondly, it is noted that Applicants are improperly shifting the burden to the Examiner. That is, Applicants have not proffered any evidence that suggests that the ink composition disclosed by the reference comprising the instantly claimed ingredients does not function as a liquid crystal reversible thermochromic ink or coating.

The examples of Saitoh show only solid color inks, which do not change color with temperature changes and the fact that a certain result or characteristic may occur or be present in the prior art is no sufficient to establish inherency of that result or characteristic. 
However, this is not found to be persuasive because the fact that the examples of the reference only show solid color ink compositions which do not change color, does not obviate the fact that the reference discloses an ink composition comprising the instantly claimed ingredients. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Furthermore, as discussed above, Saitoh has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

The cholesteryl stearate of Saitoh may be non-encapsulated, but it is just as likely that it would be encapsulated and at the time of Saitoh it was generally believed that a non-encapsulated liquid crystal was not stable and would not achieve the thermochromic effect, therefore if the cholesteryl stearate of Saito were to be non-encapsulated, one of ordinary skill in the art would not have expected to observe a thermochromic effect of a composition of Saitoh that contained the cholesteryl stearate. 
However, this is not found to be persuasive because based on the disclosure in the reference, there is no reason why one of ordinary skill in the art would reasonably expect or understand that the cholesteryl stearate in the reference is encapsulated.
Secondly, it is noted that as discussed above, Applicants are improperly shifting the burden to the Examiner. That is, Applicants have not proffered any evidence that suggests that the cholesteryl stearate is encapsulated. Therefore, the Examiner's position remains absence evidence to the contrary that the cholesteryl stearate disclosed by Saitoh et al is necessarily non-encapsulated.

Given the fixing method of Saitoh, there is no indication that the cured ink matrix would provide any flexibility to the liquid crystal and it is just as likely, and perhaps even more likely, that even if the ink of Saitoh were to include cholesteryl stearate they would not be reversible thermochromic liquid crystal inks. 
However, this is not found to be persuasive because the instant claimed ink composition is not necessarily cured. Rather, the instant claims are to an ink composition and not a cured ink.
Secondly, it is noted that Applicants’ have not proffered any evidence, i.e. data, that suggests that the ink composition disclosed by the reference is not a reversible thermochromic liquid crystal ink. To that end it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the ink composition disclosed by the reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

The requirement is still deemed proper and is therefore made FINAL.

Claims 44-45,48-49,51,53-56 and 58-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2022.

Claim Objections
Claims 4, 6, 8-9, 13, 15, 17, 20, 21, 22, 25, 28, 29, 32, 36, 38, and 41 are objected to because of the following informalities: Claims 4, 6, 8-9, 13, 15, 17, 20, 21, 22, 25, 28, 29, 32, 36, 38, and 41 recite “The composition”.  Applicants are advised to amend this phrase to recite “The liquid crystal reversible thermochromic ink or coating composition”. Appropriate correction is required.

Claims 1, 4, 6, 29, and 36 are objected to because of the following informalities: Claims 1, 4, 6, 29, and 36  recite “the composition”.  Applicants are advised to amend this phrase to recite “the liquid crystal reversible thermochromic ink or coating composition”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “resins that are not cholesteryl materials”. Applicants are advised to amend this phrase to recite “the one or more resins that are not cholesteryl materials”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “organic solvents”. Applicants are advised to amend this phrase to recite “the one or more organic solvents”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “the resins”. Applicants are advised to amend this phrase to recite “the one or more resins that are not cholesteryl materials”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “the cholesteryl materials”. Applicants are advised to amend this phrase to recite “the one or more cholesteryl materials”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “Alkyd, Acrylic, Nitrocellulose, Ethyl cellulose, Ketonic, Polyurethane, Phenolic, Polyamide, Vinyl, Polyvinyl butyral, Rosin Ester, Hydrocarbon, Epoxy, Polyester, Styrene, Urea, Melamine-formaldehyde”. Applicants are advised to amend the claim to recite “alkyd, acrylic, nitrocellulose, ethyl cellulose, ketonic, polyurethane, phenolic, polyamide, vinyl, polyvinyl butyral, rosin ester, hydrocarbon, epoxy, polyester, styrene, urea, melamine-formaldehyde”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “the ratio of cholesteryl materials to resins that are not cholesteryl materials:. Applicants are advised to amend this phrase to recite “the ratio of the one or more cholesteryl materials to the one or more resin that are not cholesteryl materials”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites “Aliphatic hydrocarbons, Cyclic hydrocarbons, Aromatic hydrocarbons, Ketones, Aldehydes, Alcohols, Polyols, Ethers, Esters”. Applicants are advised to amend the claim to recite “aliphatic hydrocarbons, cyclic hydrocarbons, aromatic hydrocarbons, ketones, aldehydes, alcohols, polyols, ethers, esters”. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 9, 13, 17, 21-22, 25, 28-29, 32, 36, 38, and 41 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baltzer et al (US 3,620,889, cited on IDs filed on 10/18/2021).

Regarding claim 1, Baltzer et al discloses a liquid crystal thermochromic coating composition comprising liquid cholesteryl ester materials, organic solvents, and a resin (Abstract, Column 3 Lines 55-62, and Column 5 Lines 11-40 and Lines 71-75). Given that the reference does not disclose these compounds as being encapsulated, it is clear that the cholesteryl materials are non-encapsulated as recited in the present claims. 
The reference discloses that the liquid crystal compounds or mixtures are admixed with an acrylic resin known under the trade name ACRYLOID B-66 (Column 5 Lines 70-75). ACRYLOID B-66 is 40 % solid solution of an acrylic resin in toluene (Column 5 Lines 70-75). Given that resin is an acrylic resin, it is clear that the resin is not a cholesteryl material as recited in the present claim. Further, given that ACRYLOID B-66 contains toluene, it is clear that the composition comprises an organic solvent as recited in the present claims. Finally, given that the reference does not disclose the presence of water in the composition, it is clear that the amount of water in the coating composition is zero (0) wt. %, within the recited range of less than 10 wt. %.
The composition comprises 1 to 3 parts liquid crystal material mixed to 14 parts resin. ACRYLOID B-66 comprises 40 % acrylic resin and 60 wt. % toluene. Thus, per 100 parts of ACRYLOID B-66, the amount of liquid crystal material in the composition is determined to be 2.857 to 8.671 parts.  Therefore, a composition comprising 40 parts acrylic resin, 60 parts toluene, and 2.857 to 8.671 parts liquid crystal material, comprises 2.77 to 7.89 wt. % liquid crystal material, within the recited range of 1 to 30 wt. %.
Given that the reference discloses liquid crystal compounds such as cholesteryl acetate, cholesteryl propionate, cholesteryl valerate, and cholesteryl butyrate, identical to those disclosed in the instant Specification as having an anisotropic phase to mesophase threshold transition temperature (TLC1) and a mesophase to isotropic phase threshold transition temperature (TLC2) as recited in the present claims, it is the Examiner’s position that the cholesteryl material disclosed by the reference necessarily possesses the phase transitions as recited in the present claims.
Baltzer et al is silent with respect to the composition having an anisotropic phase to mesophase threshold transition temperature T1 and a mesophase to isotropic phase threshold transition temperature T2, wherein the composition has a bandwidth W, that is T2-T1 of 1 to 25 ºC as recited in the present claims. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 4, Baltzer et al teaches all the claim limitations as set forth above. As discussed above, the composition comprises 40 parts acrylic resin, 60 parts toluene and 2.857 to 8.671 parts liquid crystal material. Accordingly, the amount of acrylic resin in the composition is 38.8 to 36.84 wt. %, within the recited range of 1 to 55 wt. %.

Regarding claim 6, Baltzer et al teaches all the claim limitations as set forth above. As discussed above, the composition comprises 40 parts acrylic resin, 60 parts toluene and 2.857 to 8.671 parts liquid crystal material. Accordingly, the amount of organic solvent in the composition is 58.33 to 53.26 wt. %, within the recited range of 1 to 80 wt. %..

Regarding claim 9, Baltzer et al teaches all the claim limitations as set forth above. As discussed above discloses cholesteryl esters.

Regarding claim 13, Baltzer et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses acrylic resin.

Regarding claim 17, Baltzer et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses toluene as a solvent, i.e. an aromatic hydrocarbon.

Regarding claim 21, Baltzer et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition comprises a carbon black pigment (Column 6 Lines 42-50).

Regarding claim 22, Baltzer et al teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials utilized in the ink compositions as disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 25, Baltzer et al teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials utilized in the ink compositions as disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 28, Baltzer et al teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials utilized in the ink compositions as disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 29, Baltzer et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 32, Baltzer et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 36, Baltzer et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition exhibits a reversible color change as a result of elevating the temperature, see Figure 3 (Column 4 Lines 9-11).

Regarding claim 38, Baltzer et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 41, Baltzer et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baltzer et al (US 3,620,889, cited on IDS filed on 10/18/2021).

The discussion with respect to Baltzer et al as set forth in Paragraph 17 above is incorporated here by reference.

Regarding claim 8, Baltzer et al teaches all the claim limitations as set forth above. While the example discussed above comprises an acrylic resin, this is but one embodiment and attention is directed to Column 6 (Lines 15-20) which discloses other resins such as styrene, i.e. a resin that is not water soluble.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Baltzer et al teaches all the claim limitations as set forth above. As discussed above, the composition comprises 40 parts acrylic resin and 2.857 to 8.671 parts liquid crystal material. Accordingly, the ratio of cholesteryl material to resin is [2.857 – 8.671] : 40 or[0.0714 – 0.216] : 1, overlapping the recited range of [0.2 – 1.2]: 1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 1, 4, 6, 8-9, 13, 15, 17, 21-22, 25, 28-29, 32, 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3,969,264).

Regarding claim 1, Davis discloses a liquid crystal ink composition for temperature detection, i.e. a liquid crystal reversible thermochromic ink, comprising non-encapsulated cholesteric liquid crystal materials such as cholesteryl acetate, cholesteryl oleate, etc., organic solvents, water, and a resin (Abstract, Column 1 Lines 60-65, Column 3 Lines 33-48 and Lines 60-65, Column 4 Lines 1-10). Given that the reference discloses resins such as vinyl chloride, it is clear that the resin is not a cholesteryl material as recited in the present claim (Column 3 Lines 34-45).
The composition comprises about 30 to about 80 wt. % solids, and about 70 to about 20 wt. % total liquid (Column 2 Lines 64-68 and Column 3 Lines 1-5). Water comprises about 45 to 75 wt. % of the total liquid, while organic solvent comprises about 55 to 25 wt. % of the total liquid (Column 3 Lines 18-26). Accordingly, the amount of water in the composition is determined to be about 52.5 to 9 wt. % of the composition, overlapping the recited range of less than 10 wt. %. The liquid crystals comprise  about 25 to 75 wt. % of the total solids in the composition (Column 3 Lines 7-15). Accordingly, the liquid crystals comprise 7.5 to 60 wt. % of the composition, overlapping the recited range of 1 to 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Given that the reference discloses liquid crystal compounds such as cholesteryl acetate, cholesteryl oleate, and cholesteryl oleyl carbonate identical to those disclosed in the instant Specification as having an anisotropic phase to mesophase threshold transition temperature (TLC1) and a mesophase to isotropic phase threshold transition temperature (TLC2) as recited in the present claims, it is the Examiner’s position that the cholesteryl material disclosed by the reference necessarily possesses the phase transitions as recited in the present claims.
Davis is silent with respect to the composition having an anisotropic phase to mesophase threshold transition temperature T1 and a mesophase to isotropic phase threshold transition temperature T2, wherein the composition has a bandwidth W, that is T2-T1 of 1 to 25 ºC as recited in the present claims. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 4, Davis teaches all the claim limitations as set forth above. Additionally, the reference discloses that the resin comprises about 75 to 25 wt. % of the solids in the composition (Column 3 Lines12-15). Given that the composition comprises about 30 to about 80 wt. % solids, the amount of resin is determined to be about 22.5 to 20 wt. %, within the recited range of 1 to 55 wt. %.

Regarding claim 6, Davis teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the composition comprises about 70 to about 20 wt. % total liquid, where the organic solvent comprises about 55 to 25 wt. % of the total liquid. Accordingly, the total amount of organic solvent is determined to be 17.5 to 11 wt. %, within the recited range of 1 to 80 wt. %.

Regarding claim 8, Davis teaches all the claim limitations as set forth above. As discussed above, the reference discloses vinyl chloride, i.e. a non-water-soluble resin.

Regarding claim 9, Davis teaches all the claim limitations as set forth above. As discussed above, the reference discloses cholesteryl acetate, i.e. a cholesteryl ester.

Regarding claim 13, Davis teaches all the claim limitations as set forth above. Additionally, the reference discloses vinyl chloride, i.e. a vinyl resin.

Regarding claim 15, Davis teaches all the claim limitations as set forth above. Additionally, the reference discloses that the resin comprises about 75 to 25 wt. % of the solids in the composition, while the cholesteryl materials comprises about 25 to 75 wt. % (Column 3 Lines12-15). Accordingly, the ratio of cholesteryl materials to resin is about [75 – 25] : [25 – 75] or [3 – 0.333] : 1, overlapping the recited range of [0.2 – 1.2] : 1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 17, Davis teaches all the claim limitations as set forth above. Additionally, the reference discloses organic solvents such as methyl ethyl ketone, i.e. a ketone (Column 4 Lines 12-20).

Regarding claim 21, Davis teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition comprises carbon black, i.e. a pigment (Column 4 Lines 62-65).

Regarding claim 22, Davis teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials utilized in the ink compositions as disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 25, Davis teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials utilized in the ink compositions as disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 28, Davis teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials utilized in the ink compositions as disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 29, Davis teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 32, Davis teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 36, Davis teaches all the claim limitations as set forth above. While the reference discloses that the ink composition is utilizing for temperature detection, the reference is silent with respect to the ink composition exhibiting a reversible color change as a result of elevating the temperature. However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 38, Davis teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 41, Davis teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3,969,264) as applied to claims 1, 4, 6, 8-9, 13, 15, 17, 21-22, 25, 28-29, 32, 36, 38, and 41  above, and in view of Ganapathiappan (US 2008/0250971).

The discussion with respect to Davis as set forth in Paragraph 22 above is incorporated here by reference.

Regarding claim 20, Davis teaches all the claim limitations as set forth above.  Additionally, the reference discloses that the composition comprises carbon black, i.e. a pigment (Column 4 Lines 62-65). However, the reference does not disclose that the carbon black is encapsulated as recited in the present claims.
Ganapathiappan discloses an ink composition comprising an encapsulated carbon black pigment (Abstract). The reference discloses that  polymer-encapsulation of pigments tends to reduce the number of total particles in solution and their combined surface areas such that the pigment suspension, e.g., ink, viscosity can be reduced ([0019]).  Such polymer-encapsulation also provides a particle dispersion where the particle surfaces are more uniformly charged, and are therefore more stable ([0019]).  Encapsulation also prevents pigment-latex separation when applied to a substrate ([0019]).
Given that both Davis and Ganapathiappan are drawn to ink compositions containing carbon black pigments, in light of the particular advantages provided by the use and control of the encapsulated carbon black as taught by Ganapathiappan, it would therefore have been obvious to one of ordinary skill in the art to utilize such encapsulated carbon black pigments in the ink composition disclosed by Davis with a reasonable expectation of success.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al (US 2007/0058019).

Regarding claim 1, Saitoh et al discloses an oil-based ink composition comprising non-volatile component such as an alkyl resin, i.e. a resin that is not is cholesteryl material, hydrocarbons such as n-hexane, i.e. a solvent, and esters (Abstract, [0128]-[0129], [0132], [0143], [0151], [0160]-[0161, and [0163]). Given that the reference discloses that the ink composition is oil-based, and given that water is not disclosed as being present in the oil-based composition, it is clear that the amount of water in the ink composition is zero (0), and therefore, within the recited range of less than 10 wt. %. The ester includes cholesteryl stearate in the amount of 15 to 65 mass %, overlapping the recited range of 1 to 30 wt. % ([0161] and [0163]). From the disclosure of the reference, it is clear that the cholesteryl stearate is non-encapsulated. 
While the reference does not explicitly disclose that this compound has an anisotropic phase to mesophase threshold transition temperature TLC1, and a mesophase to isotropic phase threshold transition temperature TLC2 as recited in the present claims, it is noted that the reference discloses the identical cholesteryl compound disclosed in Paragraph [0061] of the instant Specification. Accordingly, it is the Examiner’s position that the cholesteryl stearate necessarily possesses the TCL1 and TLC2 properties as recited in the present claims.
Given that the reference discloses an ink composition comprising cholesteryl material, organic solvents, and resins as recited in the present claims, it is the Examiner’s position that the ink composition of the reference is necessarily a liquid crystal reversible thermochromic ink composition as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
Saitoh et al is silent with respect to the composition having an anisotropic phase to mesophase threshold transition temperature T1 and a mesophase to isotropic phase threshold transition temperature T2, wherein the composition has a bandwidth W, that is T2-T1 of 1 to 25 ºC as recited in the present claims.  However, Saitoh et al has rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767